Case: 16-11707       Document: 00514200025         Page: 1     Date Filed: 10/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                     No. 16-11707
                                                                                    Fifth Circuit

                                                                                  FILED
                                   Summary Calendar                        October 18, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                    Plaintiff - Appellee

v.

TRENT BREWER,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:96-CR-294-2


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Trent Brewer, federal prisoner # 24313-077 and proceeding pro se,
challenges the district court’s ordering the Bureau of Prisons to turn over all
but $200 in his inmate-trust account, in partial satisfaction of $5,000 in
restitution owed the victims of his crimes. The grant of a turnover order is
reviewed for abuse of discretion. United States v. Messervey, 182 F. App’x 318,




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-11707     Document: 00514200025     Page: 2   Date Filed: 10/18/2017


                                  No. 16-11707

321 (5th Cir. 2006) (citing Santibanez v. Wier McMahon & Co., 105 F.3d 234,
239 (5th Cir. 1997)). There was no abuse of discretion, as discussed below.
      The turnover order arises out of Brewer’s 1997 conviction for mail fraud,
in violation of 18 U.S.C. § 1341, and fraudulent use of a social-security number,
in violation of 42 U.S.C. § 408(a)(7)(B). He contends the order was improper
because, inter alia, he did not owe interest on his original restitution
obligation, he never defaulted on his Inmate Financial Responsibility Program
(IFRP) payment plan, the Government violated the notification requirements
in 18 U.S.C. § 3664(k), and he paid $1,800 while on supervised release in 2003–
04. He also contends, inter alia, that, in the light of the necessity of discovery
in proving his $1,800 in payments and the practical impossibility of conducting
such discovery while incarcerated, the court erred in not appointing him
counsel.
      In asserting he does not owe interest on the original $5,000 restitution
obligation, Brewer claims his 1997 judgment did not require payment of
interest. He also contends there is a conflict between the oral and written
amended-revocation judgments regarding the payment of interest, because the
court did not orally require interest.
      Interest is required by statute, unless waived by the district court at
sentencing. 18 U.S.C. § 3612(f)(1) (“defendant shall pay interest on any fine or
restitution”). Even assuming the court did not orally require Brewer to pay
interest, there is no conflict in the oral and written judgments because 18
U.S.C. § 3612(f)(1) requires the payment of interest, unless waived.           In
addition, Brewer’s amended-revocation judgment, imposed in 2005, did require
payment of interest.
      Next, Brewer asserts that, because he has not defaulted on his IFRP
payment plan, the court could not enter a turnover order. Participation in the



                                         2
    Case: 16-11707      Document: 00514200025       Page: 3     Date Filed: 10/18/2017


                                    No. 16-11707

IFRP and compliance with a payment schedule does not “preclude[] the
Government from using other available collection mechanisms to seek
payment of monetary penalties”. United States v. Diehl, 848 F.3d 629, 633 (5th
Cir. 2017). Brewer received a $4,000 inheritance in his inmate-trust account,
and he was required to apply those funds to his remaining restitution balance
pursuant to 18 U.S.C. § 3664(n), regardless of whether he unfailingly paid his
$20-per-month IFRP payment plan.
      Brewer asserts the Government failed to comply with the notification
requirements in 18 U.S.C. § 3664(k), which requires notification of changes in
circumstances affecting defendant’s ability to pay restitution. The notification
requirement in 18 U.S.C. § 3664(k) is inapplicable because the Government’s
motion was based on 18 U.S.C. § 3664(n): “If a person obligated to provide
restitution . . . receives substantial resources . . . including inheritance . . . such
person shall be required to apply the value of such resources to any restitution
. . . owed”. There is no notification requirement for 18 U.S.C. § 3664(n).
      For the claim that he was not credited the $1,800 in payments he made
while on supervised release in 2003–04, Brewer has the burden of proving such
payments. United States v. Sheinbaum, 136 F.3d 443, 449 (5th Cir. 1998); 18
U.S.C. § 3664(e). Brewer provides no proof he made such payments while on
supervised release. Along that line, the court revoked his supervised released
because, inter alia, he failed to make such payments.
      Brewer also contends the court abused its discretion by failing to
consider   his   financial    obligations,    specifically    those   to   dependents.
Nevertheless, the magistrate judge’s report, which the district court accepted,
shows the consideration given Brewer’s desire to support his children. Brewer
also offered to pay the remaining principal balance if the court would agree to
waive any interest. While the court has the authority to alter or amend a



                                          3
    Case: 16-11707       Document: 00514200025   Page: 4   Date Filed: 10/18/2017


                                  No. 16-11707

restitution obligation, Brewer has not pointed to any authority permitting a
court to reach such a settlement agreement with a prisoner regarding his
financial obligations.
      Finally, Brewer maintains the court should have appointed counsel
under the Criminal Justice Act. It states, in relevant part: any “person for
whom counsel is appointed shall be represented at every stage of the
proceedings . . . including ancillary matters appropriate to the proceedings”.
18 U.S.C. § 3006A(c). But, our court has stated that “ancillary matters refers
to those involved in defending the principal criminal charge and not to post-
conviction proceedings”. United States v. Garcia, 689 F.3d 362, 364 (5th Cir.
2012) (quoting United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cr. 1995)).
      AFFIRMED.




                                        4